  Case 3:20-cv-01682-KAD Document 13 Filed 12/26/20 Page 1 of 9




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF CONNECTICUT


FARIS SAAH                               :

VS.                                      :       NO. 3:20cv1682(KAD)

VANESA D. LEVINE                         :       DECEMBER 26, 2020


                       AMENDED COMPLAINT


COUNT ONE

      1. This is an action for brought by a citizen and resident of the State of

Connecticut against a citizen and resident of the State of New York. The amount

in dispute, exclusive of interest and costs, is greater than seventy-five thousand

dollars ($75,000).

      2. Jurisdiction of this court is invoked under the provisions of Title 28,

Section 1332, of the United States Code.

      3. The plaintiff is an adult citizen of the United States who resides in

Darien, Connecticut. He is a member of the faculty of Harvard University and,

until the events hereinafter described, he derived his principal income from

hosting Private Equity Webinars.

      4. The defendant is an adult resident of Brooklyn, New York.



                                         1
  Case 3:20-cv-01682-KAD Document 13 Filed 12/26/20 Page 2 of 9




          5. On or about February 6, 2019, and continuously thereafter to the

present time, the defendant has maliciously posted and reposted online the false

assertion that the plaintiff engaged in a hate crime directed against her because

of her religion, that he called her a “slut,” and that he physically assaulted her.

The defendant was, on various occasions throughout the year 2019, asked to

remove the said false and defamatory Facebook posting and she expressly

refused to do so.

          6. Thereafter, when the identify of the plaintiff as the person being

accused by the defendant was widely known both to the defendant and to the

general public in the State of Connecticut and elsewhere, the defendant again

reposted the aforesaid defamation and participated in and encouraged the

widespread national and international dissemination of these falsehoods for the

specific purpose of causing the plaintiff to lose employment and suffer financial

injury.

          7. As a result, the plaintiff lost his Webinar hosting position and related

consulting work, causing him to suffer financial losses currently amounting to

more than $150,000 and increasing daily.

          8. In the manner described above, the defendant maliciously interfered

with the plaintiff’s employment and related financial relationships in an manner

which was extreme and outrageous.


                                             2
  Case 3:20-cv-01682-KAD Document 13 Filed 12/26/20 Page 3 of 9




       WHEREFORE, the plaintiff claims judgment against the defendant for

compensatory and punitive damages for tortious interference in violation of

Connecticut law.



COUNT TWO

       1. This is an action for brought by a citizen and resident of the State of

Connecticut against a citizen and resident of the State of New York. The amount

in dispute, exclusive of interest and costs, is greater than seventy-five thousand

dollars ($75,000).

       2. Jurisdiction of this court is invoked under the provisions of Title 28,

Section 1332, of the United States Code.

       3. The plaintiff is an adult citizen of the United States who resides in

Darien, Connecticut. He is a member of the faculty of Harvard University and,

until the events hereinafter described, he derived his principal income from

hosting Private Equity Webinars.

       4. The defendant is an adult resident of Brooklyn, New York.

       5. On or about February 6, 2019, and continuously thereafter to the

present time, the defendant has maliciously posted and reposted online the false

assertion that the plaintiff engaged in a hate crime directed against her because

of her religion, that he called her a “slut,” and that he physically assaulted her.


                                          3
  Case 3:20-cv-01682-KAD Document 13 Filed 12/26/20 Page 4 of 9




The defendant was, on various occasions throughout the year 2019, asked to

remove the said false and defamatory Facebook posting and she expressly

refused to do so.

          6. Thereafter, when the identify of the plaintiff as the person being

accused by the defendant was widely known both to the defendant and to the

general public in the State of Connecticut and elsewhere, the defendant again

reposted the aforesaid defamation and participated in and encouraged the

widespread national and international dissemination of these falsehoods for the

specific purpose of causing the plaintiff to lose employment and suffer financial

injury.

          7. As a result, the plaintiff lost his Webinar hosting position and related

consulting work, causing him to suffer financial losses currently amounting to

more than $150,000 and increasing daily.

          8. As a further result, the plaintiff suffered severe emotional distress

because of his fear that he would be unable to provide financially for himself and

his family and that he would endure humiliation and ostracism among his peers,

causing him loss of sleep, loss of appetite, and related physical manifestations.

          9. The defendant’s malicious actions described above were extreme and

outrageous and were carried out with the knowledge that they would cause the

plaintiff, and any similarly situated person of ordinary sensibilities, to suffer


                                             4
  Case 3:20-cv-01682-KAD Document 13 Filed 12/26/20 Page 5 of 9




severe emotional distress to such an extent that it might result in physical injury..

       WHEREFORE, the plaintiff claims judgment against the defendant for

compensatory and punitive damages for intentional infliction of emotional

distress in violation of Connecticut law.

COUNT THREE

       1. This is an action for brought by a citizen and resident of the State of

Connecticut against a citizen and resident of the State of New York. The amount

in dispute, exclusive of interest and costs, is greater than seventy-five thousand

dollars ($75,000).

       2. Jurisdiction of this court is invoked under the provisions of Title 28,

Section 1332, of the United States Code.

       3. The plaintiff is an adult citizen of the United States who resides in

Darien, Connecticut. He is a member of the faculty of Harvard University and,

until the events hereinafter described, he derived his principal income from

hosting Private Equity Webinars.

       4. The defendant is an adult resident of Brooklyn, New York.

       5. On or about February 6, 2019, and continuously thereafter to the

present time, the defendant has maliciously posted and reposted online the false

assertion that the plaintiff engaged in a hate crime directed against her because

of her religion, that he called her a “slut,” and that he physically assaulted her.


                                            5
  Case 3:20-cv-01682-KAD Document 13 Filed 12/26/20 Page 6 of 9




The defendant was, on various occasions throughout the year 2019, asked to

remove the said false and defamatory Facebook posting and she expressly

refused to do so.

          6. Thereafter, when the identify of the plaintiff as the person being

accused by the defendant was widely known both to the defendant and to the

general public in the State of Connecticut and elsewhere, the defendant again

reposted the aforesaid defamation and participated in and encouraged the

widespread national and international dissemination of these falsehoods for the

specific purpose of causing the plaintiff to lose employment and suffer financial

injury.

          7. As a result, the plaintiff lost his Webinar hosting position and related

consulting work, causing him to suffer financial losses currently amounting to

more than $150,000 and increasing daily.

          8. As a further result, the plaintiff suffered severe emotional distress

because of his fear that he would be unable to provide financially for himself and

his family and that he would endure humiliation and ostracism among his peers,

causing him loss of sleep, loss of appetite, and related physical manifestations.

          9. The defendant’s malicious actions described above were carried out

with the knowledge that they would cause the plaintiff, and any similarly situated

person of ordinary sensibilities, to suffer severe emotional distress to such an


                                             6
  Case 3:20-cv-01682-KAD Document 13 Filed 12/26/20 Page 7 of 9




extent that it might result in physical injury..

       WHEREFORE, the plaintiff claims judgment against the defendant for

compensatory damages for negligent infliction of emotional distress in violation

of Connecticut law.



COUNT FOUR

       1. This is an action for brought by a citizen and resident of the State of

Connecticut against a citizen and resident of the State of New York. The amount

in dispute, exclusive of interest and costs, is greater than seventy-five thousand

dollars ($75,000).

       2. Jurisdiction of this court is invoked under the provisions of Title 28,

Section 1332, of the United States Code.

       3. The plaintiff is an adult citizen of the United States who resides in

Darien, Connecticut. He is a member of the faculty of Harvard University and,

until the events hereinafter described, he derived his principal income from

hosting Private Equity Webinars.

       4. The defendant is an adult resident of Brooklyn, New York.

       5. On or about February 6, 2019, and continuously thereafter to the

present time, the defendant has maliciously posted and reposted online the false

assertion that the plaintiff engaged in a hate crime directed against her because


                                            7
  Case 3:20-cv-01682-KAD Document 13 Filed 12/26/20 Page 8 of 9




of her religion, that he called her a “slut,” and that he physically assaulted her.

The defendant was, on various occasions throughout the year 2019, asked to

remove the said false and defamatory Facebook posting and she expressly

refused to do so.

          6. Thereafter, when the identify of the plaintiff as the person being

accused by the defendant was widely known both to the defendant and to the

general public in the State of Connecticut and elsewhere, the defendant again

reposted the aforesaid defamation and participated in and encouraged the

widespread national and international dissemination of these falsehoods for the

specific purpose of causing the plaintiff to lose employment and suffer financial

injury.

          7. As a result, the plaintiff lost his Webinar hosting position and related

consulting work, causing him to suffer financial losses currently amounting to

more than $150,000 and increasing daily.

          8. As a further result, the plaintiff suffered severe emotional distress

because of his fear that he would be unable to provide financially for himself and

his family and that he would endure humiliation and ostracism among his peers,

causing him loss of sleep, loss of appetite, and related physical manifestations.

          9. The defendant’s malicious actions described above constitute

defamation per se, because they falsely accuse the plaintiff of committing crimes


                                             8
  Case 3:20-cv-01682-KAD Document 13 Filed 12/26/20 Page 9 of 9




punishable by incarceration.

       WHEREFORE, the plaintiff claims judgment against the defendant for

compensatory and punitive damages for defamation in violation of Connecticut

law.


                                  THE PLAINTIFF


                                  BY:         /s/      (ct00215)
                                         JOHN R. WILLIAMS (ct00215)
                                         51 Elm Street
                                         New Haven, CT 06510
                                         203.562.9931
                                         Fax: 203.776.9494
                                         jrw@johnrwilliams.com


CERTIFICATION OF SERVICE

On the date above stated, a copy of the foregoing was filed electronically and
served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the
Notice of Electronic Filing. Parties may access this filing through the Court’s
CM/ECF System.


                                          /s/    (ct00215)
                                  JOHN R. WILLIAMS




                                         9
